*1310We confirm. The Hearing Officer properly credited the testimony of the inmate who was threatened and the correction sergeant who investigated the incident, as well as confidential information derived from the investigation, all of which provided substantial evidence to support the determination of guilt (see Matter of Gomez v Fischer, 89 AD3d 1341, 1341 [2011]; Matter of Hines v Goord, 29 AD3d 1204, 1205 [2006]). Petitioner had no right to access the confidential information and, contrary to his assertion, that information was appropriately assessed by the Hearing Officer and found to be credible (see Matter of Williams v Fischer, 18 NY3d 888, 890 [2012]; Matter of Brooks v Fischer, 92 AD3d 987, 988 [2012]). Petitioner’s remaining claims, to the extent they are properly before us, have been considered and rejected.
Mercure, J.P, Rose, Malone Jr., McCarthy and Garry, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.